DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-7, 9, 11-23 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended 12/29/2021. Specifically, the prior art fails to teach, “transmitting […] i) a second IE containing a 5g session management (5GSM) message” and “receiving a message transmitted by the AMF […] comprises: i) a container IE containing said 5GSM message that was contained in the UL transport message and ii) a cause IE containing information indicating non-delivery of the 5GSM message” in combination with the other limitations as claimed.
Watfa et al. (“Watfa”) (US 20190223093 A1) teaches ¶0125-132 rejection messages from the AMF which includes a portion of the uplink message sent by the UE, which can be considered to be a session management message, but it is not a 5GSM message within a container IE thus I tis not a container IE containing said 5GSM message that was container din the UL transport message and ii) a cause IE containing information indicating non-delivery of the 5GSM message” as claimed. Wang et al. (US 20190261159 A1) ¶0109-0111 teaches a registration request to an AMF and a response from the AMF for NSSAI to register with a slice, but fails to teach the above limitations. 3GPP TR 24.890 V1.0.3 (2017-9) (“3GPP”) teaches a similar process see page 106-108 describing the contents of the messages that are exchanged, but as shown on these pages, the 5GSM message sent by the UE is not in a container in the response message with a non-delivery cause value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478